PER CURIAM.
The judgment entered in the Superior Court, Chancery Division dated February 8, 1980, is affirmed substantially for the reasons expressed by Judge Lester in his opinion dated December 10, 1979, and reported in 172 N.J.Super., 233 (Ch.Div.1979).
The matter is remanded to the Chancery Division for further proceedings consistent herewith. The trial judge is directed to set the date for settlement and to establish the terms and conditions for payment of the consideration and the closing of title. In the event the Friends shall fail or refuse to close title at the time and in the manner required, their right to purchase the premises in question shall terminate.